oC mem YY DH mH BR WW YH

YP NY NY NY NY NN NY HB ew ew es ese eB ew YW eB
SAA VF HWNHRF TO wAANI ANA KR DH ES

 

 

Case 2:18-cr-00226-RSL Document 79-1 Filed 06/14/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-226 RSL
Plainititt, {PROPOSEDY PROTECTIVE ORDER

REGARDING DISCOVERY MATERIALS

LEO M. DICKERSON,
Defendant.

 

 

This matter came before the Court on the government’s Motion for Protective
Order. The Court finds that good cause has been shown and orders as follows:

1, This Protective Order governs all discovery material in any format (written
or electronic) produced by the government in the above-captioned case that both pertains
to a shooting investigation in Kent, Washington on or about May 20, 2019, and is
specifically designated as “Protected Material.”

2. The United States will make copies of the Protected Material available to
defense counsel. Possession of copies of the Protected Material is limited to the attorneys
of record, investigators, paralegals, law clerks, experts and assistants for the attorneys of

record (hereinafter collectively referred to as members of the defense team).

Protective Order Regarding Discovery Material UNITED STATES ATTORNEY

7 700 STEWART STREET, SUITE 5220
US. v. Dickerson, CR18-226 RSL - 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
So ON KH WN BP W NH &

VY NY NY NY NY NY NY NY DN HB Be eB eB ewe ese em ew oe
oN DMN BF WN =-& DO OHI DR A BP WH SBS

 

 

Case 2:18-cr-00226-RSL Document 79-1 Filed 06/14/19 Page 2 of 3

3. The attorneys of record and members of the defense team may display and
review the Protected Material with the defendant, but may not leave any Protected
Material with him.

4. The defendant, attorneys of record and members of the defense team
acknowledge that providing copies of the Protected Material to persons outside of the
defense team is prohibited, and agree not to provide copies of the Protected Material to
persons outside of the defense team.

5. The defense may petition the Court to request modification or termination
of the Protective Order upon further review of the Protected Material.

6. Nothing in this order should be construed as imposing any discovery
obligations on the government or the defendant that are different from those imposed by
case law and Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal
Rules.

7. Any Protected Material that is filed with the Court in connection with pre-
trial motions, trial, sentencing, or other matter before this Court, shall be filed under seal
and shall remain sealed until otherwise ordered by this Court. This does not entitle either
party to seal their filings as a matter of course. The parties are required to comply in all
respects to the relevant local and federal rules of criminal procedure pertaining to the
sealing of court documents.

8. The provisions of this Order shall not terminate at the conclusion of this
prosecution.

9. Any violation of any term or condition of this Order by the Defendant, his
attorney(s) of record, any member of the defense team, or any attorney for the United
States Attorney’s Office for the Western District of Washington, may be held in contempt

of court, and/or may be subject to monetary or other sanctions as deemed appropriate by

this Court.
Protective Order Regarding Discovery Material UNITED STATES ATTORNEY
USS. v. Dickerson, CR18-226 RSL - 2 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo STH mA FP WY VY Be

YP NY NY NY NHN NY NY NY NO HRY eRe we ese Se es ew De
oN DH FP WN FH DO OTD HD BP WY S&H Co

 

 

Case 2:18-cr-00226-RSL Document 79-1 Filed 06/14/19 Page 3 of 3

10. If the Defendant violates any term or condition of this Order, the United
States reserves its right to seek a sentencing enhancement for obstruction of justice, or to

file any criminal charges relating to the Defendant’s violation.

4
DATED this | / day of June, 2019.

LT ANCTOW

ROBERT S. LASNIK
United States District Court Judge

Presented by:

/s/ Jessica M. Manca
JESSICA M. MANCA
Assistant United States Attorney

Approved as to form:

/s/ Sean Gillespie
SEAN GILLESPIE

Attorney for Leo Dickerson

Protective Order Regarding Discovery Material UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USS. v. Dickerson, CR18-226 RSL - 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
